Case: 16-40698      Document: 00515025589         Page: 1    Date Filed: 07/08/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 16-40698                            July 8, 2019
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAVIER GARZA-FLORES,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 6:14-CR-39-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       The July 3, 2019 opinion was issued in error. It is WITHDRAWN and
the following is SUBSTITUTED in its place:
       Javier Garza-Flores pleaded guilty to illegal reentry after deportation in
violation of 8 U.S.C. § 1326(a) and (b), and was sentenced below the advisory
guidelines range to 54 months of imprisonment and no term of supervised
release. Garza-Flores was released from custody on April 16, 2018.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40698       Document: 00515025589   Page: 2   Date Filed: 07/08/2019


                                  No. 16-40698

      “The question of whether an appeal is moot is jurisdictional.” United
States v. Villanueva-Diaz, 634 F.3d 844, 848 (5th Cir. 2011). “In criminal
cases . . . a defendant wishing to continue his appeals after the expiration of
his sentence must suffer some ‘continuing injury’ or ‘collateral consequence’
sufficient to satisfy Article III.” United States v. Juvenile Male, 564 U.S. 932,
936 (2011). Where the defendant has challenged only his expired sentence, he
has “the burden of identifying some ongoing collateral consequence that is
traceable to the challenged portion of the sentence and likely to be redressed
by a favorable judicial decision.” Id. (internal quotation marks, modification,
and citation omitted).
      As Garza-Flores has been released from prison, was not sentenced to a
term of supervised release, challenges only his sentence on appeal, and fails to
identify any ongoing collateral consequence, his appeal is DISMISSED AS
MOOT.




                                        2